Citation Nr: 1507160	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for anemia.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypothyroidism.

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to March 1985 and June 1986 to March 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2015 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ suggested submission of medical evidence, in the form of treatment records, which had not yet been provided.  The Veteran was represented at the hearing by a representative of the Georgia Department of Veterans Services.  A review of the record reveals no assertion, by the Veteran or her representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and her representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.

2.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for anemia.

3.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypothyroidism.

4.  A March 1995 Board decision denied the claim of entitlement to service connection for major depression.  The Veteran did not file an appeal to that decision and it is final. 

5.  Evidence pertaining to the Veteran's acquired psychiatric disorder received since the March 1995 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for anemia, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypothyroidism, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The Board's March 1995 decision that denied the claim of entitlement to service connection for major depressive disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).
 
5.  Evidence received since the March 1995 Board decision is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this case, the Board is granting the Veteran's appeal to reopen her claim for entitlement to service connection for an acquired psychiatric disorder.  All other appeals have been withdrawn.  Consequently, the Board finds that any lack of notice and/or development which may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issues of whether new and material evidence has been received to reopen previously denied claims for entitlement to service connection for hypertension, anemia, and hypothyroidism.  See January 2015 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

III.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks to reopen her claim for entitlement to service connection for an acquired psychiatric disorder.  The Veteran asserts she currently has PTSD as a result of military sexual trauma.

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

Unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Importantly, this case involves a rebuilt claims file.  Specifically, the file indicates that the original claims file was rebuilt based on documents found in VACOLS.  The Board notes that the May 2008 rating decision on appeal indicates that service connection for PTSD was denied in a February 2004 rating decision.  The Board cannot locate the February 2004 rating decision in the rebuilt claims file.  The file, however, reflects that a claim for entitlement to service connection for major depressive disorder was last denied in a March 1995 Board decision.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

In this instance, since the Board's March 1995 decision denied the claim on the basis that there was no evidence that a current psychiatric disorder was related to the Veteran's time in service, the Board finds that new and material evidence would consist of evidence that a current psychiatric disorder was due to service.

Evidence received since the March 1995 Board decision consists of numerous records and documents.  Among other things, the Veteran testified during the January 2015 BVA Hearing that she was sexually assaulted during service and that she suffers from symptoms of depression and anxiety due to her assault.  Additionally, the Board notes that an October 2003 VA treatment note indicates the Veteran has an Axis I diagnosis of PTSD due to military sexual trauma (MST).

The Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements would indicate that the Veteran was assaulted during service and continues to experience psychiatric symptoms. 

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened. 


ORDER

The issue of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension is dismissed.

The issue of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for anemia is dismissed.

The issue of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypothyroidism is dismissed.

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder; to this extent, the appeal is granted.


REMAND

The claim for entitlement to service connection for an acquired psychiatric disorder has been reopened, and after reviewing the record, the Board concludes that further development is necessary.


First, in cases where personal or sexual assault is alleged as the stressful event that caused PTSD, VA should provide the Veteran with a PTSD notice and questionnaire tailored to claims based on personal assault.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than a Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2014).  

As noted previously, the Veteran's claims file has been rebuilt; however, it does not appear that the Veteran in this case was issued notice of the type of evidence that could be used to potentially corroborate stressors based on personal assault.  As such, the Board finds that a remand is necessary to provide the Veteran with the proper notice for PTSD based on sexual assault.

Furthermore, the Board notes that the Veteran has not yet been afforded a VA examination for her claimed PTSD.  On remand, the Veteran should be afforded a VA examination and a medical opinion should be obtained.

Finally, all updated treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice for PTSD due to military sexual trauma.  Notify the Veteran regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault.  A PTSD personal assault notice and questionnaire may be sent to the Veteran to assist in identifying potential alternative sources of evidence to establish an in-service stressor.  The Veteran should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.  

The Veteran should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault might constitute credible supporting evidence of the stressor.  

The RO should provide the Veteran with a reasonable amount of time to reply to this notice.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination for an acquired psychiatric disorder, to include PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

All current psychiatric disorders should be diagnosed. 

After the claims file is reviewed, for each diagnosed disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current psychiatric disorder is in any way causally or etiologically related to her active service, to include the reported sexual assault.

In particular, review the lay statements as they relate to the development of her disorder and provide information as to how the statements comport with generally accepted medical norms. 

The examiner must offer comments regarding the Veteran's September 2003 Mental Health Evaluation and October 2003 diagnosis of PTSD due to military sexual trauma (MST) at the VA Hospital.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

5.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


